83419: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-26135: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83419


Short Caption:KENNEDY (KEVIN) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):76679, 76679-COA, 81729, 81729-COA, 83382


Lower Court Case(s):White Pine Co. - Seventh Judicial District - CR-1703024Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerKevin Lee Kennedy
					In Proper Person
				


Real Party in InterestThe State of NevadaJames S. Beecher
							(White Pine County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Michael A. Wheable
							(Former)
						


RespondentThe Seventh Judicial District Court of the State of Nevada, in and for the County of White Pine





Docket Entries


DateTypeDescriptionPending?Document


08/25/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


08/25/2021Petition/WritFiled Proper Person Petition for Writ of Mandamus. (Exhibits attached) (SC)21-24799




08/25/2021MotionFiled Proper Person Motion to Waive Filing Fees for Petition for Writ of Mandamus. (SC)21-24806




08/31/2021Order/ProceduralFiled Order.  Appellant has filed a pro se motion to waive the filing fee in this matter.  As the filing fee was waived upon the docketing of this matter, the motion is moot and this court takes no action on it.  (SC)21-25363




09/09/2021Order/DispositionalFiled Order Denying Petition for a Writ of Mandamus. "ORDER the petition DENIED." JH/RP/LS. (SC)21-26135




10/04/2021RemittiturIssued Notice in Lieu of Remittitur. (SC)21-28364




10/04/2021Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View